     Case 1:16-cv-01525-NONE-JLT Document 112 Filed 08/24/20 Page 1 of 2

1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11     JUAN MATIAS TORRES,                            CASE NO. 1:16-cv-01525-NONE-JLT (PC)
12                        Plaintiff,                  ORDER GRANTING PLAINTIFF’S MOTION
13                                                    TO FILE A SUR-REPLY
              v.
14                                                    (Doc. 110)
       CONNIE GIPSON, et al.,
15                                                    THIRTY-DAY DEADLINE
                          Defendants.
16

17           Plaintiff moves for leave to file a sur-reply because he did not receive copies of unpublished

18    legal decisions relied on by the Defendants in their motion for summary judgment. Defendants

19    acknowledge that they did not submit copies of three unpublished cases cited in their moving papers

20    and do not oppose Plaintiff’s request. On review, the Court GRANTS Plaintiff’s motion to file a

21    sur-reply. (Doc. 110) Plaintiff may file his sur-reply addressing the three unpublished cases within

22    thirty days from the date of this order. Defendants may file a response seven days thereafter. The

23    reply and the response SHALL be seven pages or less.

24
      IT IS SO ORDERED.
25

26       Dated:     August 24, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:16-cv-01525-NONE-JLT Document 112 Filed 08/24/20 Page 2 of 2

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
